Exhibit 23.1 Consent of IndependentRegistered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-189300) on Form S-8 of eMagin Corporation and subsidiary of our report dated March 13, 2014, relating to our audit of the consolidated financial statements, which appear in the Annual Report to Shareholders, which is incorporated in this Annual Report on Form 10-K of eMagin Corporation for the year ended December 31, 2013. Seattle, Washington March 13,2014
